Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The instant application is made special under the patent prosecution highway (PPH). All the information provided under PPH has been taken into account.
DETAILED ACTION
3.	There are no claims to be renumbered.  Claims 1-17 remain as “Claims 1-17”.

Reasons for Allowance
4.	The claim objection set forth in paragraph 4 of the previous Office action mailed 07/29/2021 is no longer applicable and withdrawn because the applicants amended claims 1 and 8 to correct their informalities. 
	See Claim Amendment dated 09/06/2021.
5.	The 112(b) rejection set forth in paragraph 5 of the previous Office action mailed 07/29/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 4 and 13 to provide the same with clarity. 
	See Claim Amendment dated 09/06/2021.
6.	The present claims are allowable over the prior art reference of record, namely English Translation of CN 106367835 A1 (hereinafter referred to as “CN ‘835”).
7.	CN ‘835 does not teach or would have suggested the claimed degradable polyester fiber and method for preparing the same.  Specifically, CN ‘835 only discloses polyester fiber and its preparation method, wherein the polyester fiber has reduced degradation rate (Pages 1 and 2).  2 powder added in particular amount and obtained through a process of evenly mixing a Mx+ (where MX+ is an ion selected from Mg2+, Li+ and Zn2+) solution and a Zr4+ solution followed by dripping in a precipitant until a pH value is 9-10, and finally calcinating the precipitate, wherein the solution blending before a coprecipitation is to make a mixture containing a particular molar ratio of Mx+ and Zr4+, as required by the claims of the present application. 
	Moreover, upon further search, related US Patent 10,968,537 and US Application 17/042, 129 (corresponding to US PG PUB 2021/0017673) were uncovered.  While the claims of the related patent and application are directed to polyester fibers and methods for preparing the same, the claims of the related patent and application do not recite or would have suggested the addition of a particular amount of doped ZrO2 powder added in particular amount and obtained through a process of evenly mixing a Mx+ (where MX+ is an ion selected from Mg2+, Li+ and Zn2+) solution and a Zr4+ solution followed by dripping in a precipitant until a pH value is 9-10, and finally calcinating the precipitate, wherein the solution blending before a coprecipitation is to make a mixture containing a particular molar ratio of Mx+ and Zr4+, to prepare a degradable polyester fiber, as required by the claims of the present application.
	Accordingly, present claims 1-17 are allowable over the prior art reference of record.

Correspondence

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 03/22/2021.